DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Appeal Brief filed on 4/14/22, PROSECUTION IS HEREBY REOPENED. Arguments and new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 8-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palero (WO 2014045216 A1) in further view of Yin (Yin et al, Propagation characteristics of annular laser beams passing through the reflection Bragg grating with deformation, Optics & Laser Technology, Volume 43, Issue 4, 2011, Pages 787-794, ISSN 0030-3992; see attached NPL). 

Regarding claims 1 and 10, Palero discloses a light-based skin treatment device (system for dermal & epidermal treatment, pg. 4 lines 24-26) comprising: a laser light source configured to provide a pulsed incident light beam (a beam comprising “sufficiently intense laser pulses” pg. 4, lines 4-6) for treating skin by laser induced optical breakdown of hair or skin tissue (“laser induced optical breakdown” pg. 4 lines 4-6); and a focusing system (optical system 17, pg. 9 lines 30) configured to focus the incident light beam into a focal spot in the hair or skin tissue, wherein the focusing system comprises an exit focusing lens (annular, or “ring-shaped” lens 25, pg. 9 lines 28-39) having a central hole (the central hole formed within annular lens 25, pg. 9 lines 28-39; see the annotated figure, Fig. 4 of Palero, 
below, which shows a cross-sectional view of the annular lens 25, shaded, with a hole formed in its center). 

    PNG
    media_image1.png
    540
    587
    media_image1.png
    Greyscale

While Palero discloses an exit focusing lens with an aperture, it does not disclose a hole diameter less than 1mm. However, Yin, which teaches to annular laser beams and beam shaping, and thus exists in the applicant’s field of endeavor, discloses a hole diameter of approximately 0.8mm (See Fig. 2a, which depicts a circular hole and discloses a range therefor). It would be obvious to one of ordinary skill in the art to incorporate the size range disclosed by Yin into the size of the central hole of Palero such that the intensity of the beam at its center is sufficiently reduced, while still maximizing therapeutic effect. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal relation of hole and lens diameter based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Regarding claims 2 and 11, Palero discloses wherein the laser light source comprises a 1064nm laser (1064 nm, p. 8 lines 3-5).

Regarding claims 3 and 12, Palero discloses wherein the laser light source is configured to deliver pulses of energy 1 to 10mJ (in excess of 0.15 mJ, p. 8 lines 3-5).

Regarding claims 4 and 13, Palero discloses wherein the laser light source is configured to deliver pulses with a pulse duration of 100fs to 10ns (50 fs, p. 12 Table 1).

Regarding claims 5 and 15, Palero discloses a central hole (central hole of annular lens portion 25), but does not disclose wherein the central hole has a diameter of less than 0.5mm; however, Yin discloses wherein a central hole has a diameter of less than 0.5mm (disclosing a diameter of 0.4mm, obtained from wo = 0.2mm, R2 = (L-1)wo, and L=2; wherein wo is width, and R2 is the radius of the hole; see p 790, right column, and p 788, right column). It would be obvious to one of ordinary skill in the art to incorporate the size range disclosed by Yin into the size of the central hole of Palero such that the intensity of the beam at its center is sufficiently reduced, while still maximizing therapeutic effect. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal relation of hole and lens diameter based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Regarding claims 6 and 16, Palero discloses a central hole (central hole of annular lens portion 25), but does not disclose wherein the central hole has at least one of: an area of less than 5% of the area of the exit focusing lens, or an area of less than 5% of the effective aperture of the exit focusing lens; however, Yin discloses wherein the central hole has an area of less than 5% of the total area (given [Symbol font/0x62]=R2/R1=(L-1)/(M+1), an instance wherein M =20 and L=2, wherein R2 ≤ 0.05*R1; see p 788 right column). It would be obvious to one of ordinary skill in the art to incorporate the size range disclosed by Yin into the size of the annular lens hole of Palero such that the intensity of the beam at its center is sufficiently reduced, while still maximizing therapeutic effect. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal relation of hole and lens diameter based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Regarding claims 8, 14 and 18, Palero discloses further comprising a beam shaping arrangement for generating an annular pulsed incident light beam (pulsed light beam passes through annular lens 25 to produce an annular focal spot).

Regarding claims 9 and 19, Palero discloses wherein the beam shaping arrangement comprises at least one of: a spatial light modulator (a filter, pg. 10 lines 1-2). 


3.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view Yin in further view of Nemati (US 20170038284 A1).

Regarding claims 7 and 17, Palero discloses a light-based skin treatment device with a central hole, but does not disclose wherein the central hole is filled with a static fluid. However, Nemati, which discloses systems for augmenting optical transmission through biological tissues and thus exists in the applicant’s field of endeavor, discloses a static fluid (disclosing an immersion medium as a well-known means to “minimize specular reflection” at the “tissue-air interface” of lens and treatment target [0005]). It would be obvious to one of ordinary skill in the art to incorporate the static fluid taught by Nemati into the central hole of Palero, such that specular reflection is minimized, and patient treatment is optimized.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792